Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/759666, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  This application does not disclose that the various locking mechanisms in the different embodiments of the needle protective sheath may be combined or used together. Accordingly, claims 7 and 17 are not entitled to the benefit

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5, 10, 11-15 and 20 in the reply filed on 7/7/2021 is acknowledged.  The traversal is on the ground(s) that the specification (Pg. 7 lines 13-17) 

Claim Objections
Claims 7-9, 11 and 17-19 are objected to because of the following informalities:
Clam 7 line 2, “a hook is disposed” should read “a hook is further disposed” as it appears this hook is in addition to the at least one hook recited in claim 6. A similar correction is required for claim 17.
Claim 8 line 2, “a hook” should read “the at least one hook” as recited in claim 6. A similar correction is required for claim 18.
Claim 9 line 2, “the hook” should read “the at least one hook” as recited in claim 6. A similar correction is required for claim 19. Appropriate correction is required.
Claim 11 line 17, “the closed position” should read “the open position”. The needle will not be able to pass through the front opening in a ‘closed position’, and the claim later recites the position of the needle in the closed position in line 18.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utterberg (US Patent 7591804).
Regarding Claim 1, Utterberg teaches (annotated Figs 1-2) a needle protective sheath (30), comprising: 
a top wall (annotated Fig 1); 
a bottom wall (fig 2, 46); and 
a pair of side walls joining the top wall and the bottom wall (Fig 1, 32; also see Fig 3 showing two side walls, with the top wall removed), wherein 
the top wall and the bottom wall define a front opening (Fig 1, 34) and a rear opening (annotated Figs 1-2 ; where 10 and 20 come out from; See Fig 3, 60) at opposite ends of the needle protective sheath, 
a finger shield (36) extends from the top wall at the front opening, 
the finger shield is attached to the top wall by a hinge portion (annotated Fig 2, left most 38 is a flex line, which is interpreted to have the same function as a ‘hinge’), 
the finger shield is constructed to rotate about the hinge portion, 
the finger shield is configured to block the front opening when the finger shield is rotated about the hinge portion from an open position to a closed position so as to secure a needle within the needle protective sheath when the finger shield is in the closed position (Col 6 lines 23-43; see Fig 1 and 2 in the open position and Fig 5 in the closed position), and 
the finger shield is configured to lock into the closed position once the finger shield has been rotated to the closed position (col 7 lines 16-20, the seal is interpreted as a ‘lock’; Fig 5 shows the closed position).  

    PNG
    media_image1.png
    339
    571
    media_image1.png
    Greyscale

Annotated Figure 1

    PNG
    media_image2.png
    289
    567
    media_image2.png
    Greyscale

Annotated Figure 2

Regarding claim 11, Utterberg teaches (annotated Figs 1-2) a cannulation device, comprising: 
a needle protective sheath (30), including 
a top wall (annotated Fig 1); 
a bottom wall (fig 2, 46); and 

the top wall and the bottom wall define a front opening (Fig 1, 34) and a rear opening (annotated Figs 1-2 ; where 10 and 20 come out from; See Fig 3, 60)  at opposite ends of the needle protective sheath,
a finger shield (36) extends from the top wall at the front opening, 
the finger shield is attached to the top wall by a hinge portion (annotated Fig 2, left most 38 is a flex line, which is interpreted to have the same function as a ‘hinge’), 
the finger shield is constructed to rotate about the hinge portion, 
the finger shield is configured to block the front opening when the finger shield is rotated about the hinge portion from an open position to a closed position so as to secure a needle within the needle protective sheath when the finger shield is in the closed position (Col 6 lines 23-43; see Fig 1 and 2 in the open position and Fig 5 in the closed position), and 
the finger shield is configured to lock into the closed position once the finger shield has been rotated to the closed position (col 7 lines 16-20, the seal is interpreted as a ‘lock’; Fig 5 shows the closed position); and 
a needle (12) connected to a tube (14, 20), the tube passing through the front opening and the rear opening when the finger shield is in the open position (see fig 1 in the open position tube 14, 20 passes through both openings), and the needle (12) being contained within the needle protective sheath (30) when the finger shield is in the closed position (see Fig 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utterberg (US Patent 7591804) in view of Utterberg (US Patent 5772638).
Regarding claim 2, Utterberg (‘804) does not teach the needle protective sheath wherein each side wall has a slot extending from the front opening to a point displaced from the rear opening, each slot being constructed to receive a wing extending from a hub of a butterfly needle as the needle is retracted into the needle protective sheath through the front opening. 
Utterberg (‘638) teaches a needle protective sheath (10) wherein each side wall has a slot (26) extending from the front opening (where 14 extends from) to a point displaced from the rear opening (30, where 12 extends from), each slot being constructed to receive a wing (20) extending from a hub of a butterfly needle (16) as the needle is retracted into the needle protective sheath through the front opening.
Utterberg (‘804) teaches that needles with wings may be used with the needle sheath, however, Utterberg (‘804) also teaches that the sheath 30 may become bulky with larger winged needles (Col 7 lines 46-52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the side walls of Utterberg (‘804) to incorporate a slot extending from the front opening to a point displaced from the rear opening, each slot being constructed to receive a wing extending from a hub of a butterfly needle as the needle is retracted into the needle protective sheath through the front opening as taught by Utterberg (‘638). Doing so would allow for a less bulky needle sheath while still allowing for needles with wings. 

Utterberg (‘638) teaches a needle protective sheath (10) wherein each side wall has a slot (26) extending from the front opening (where 14 extends from) to a point displaced from the rear opening (30, where 12 extends from), each slot being constructed to receive a wing (20) extending from a hub of a butterfly needle (16) as the needle is retracted into the needle protective sheath through the front opening.
Utterberg (‘804) teaches that needles with wings may be used with the needle sheath, however, Utterberg (‘804) also teaches that the sheath 30 may become bulky with larger winged needles (Col 7 lines 46-52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the side walls of Utterberg (‘804) to incorporate a slot extending from the front opening to a point displaced from the rear opening, each slot being constructed to receive a wing extending from a hub of a butterfly needle as the needle is retracted into the needle protective sheath through the front opening as taught by Utterberg (‘638). Doing so would allow for a less bulky needle sheath while still allowing for needles with wings. 
Claims 3-7 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utterberg (US Patent 7591804) in view of Odell (US Patent 5662617).
Regarding Claims 3-5, and 13-15 a first interpretation of Odell is used.
Regarding claims 3-5, Utterberg does not teach the needle protective sheath further comprising a locking mechanism that locks the finger shield in the closed position once the finger shield has been rotated to the closed position; wherein the locking mechanism includes a 
Odell teaches (figures 14-15) a needle sheath comprising a locking mechanism (112, 113) that locks the finger shield (38, 106) in the closed position (Fig 15) once the finger shield has been rotated to the closed position; wherein the locking mechanism includes a protruding part (112) on the finger shield (38, 106) and a recess (113) configured to receive the protruding part (112) such that when the finger shield is in the closed position (Fig 15), the recess holds the protruding part; wherein the recess exerts frictional force on the protruding part to prevent the finger shield from moving from the closed position to the open position (Col 11, lines 20-40).
Utterberg provides a seal to ensure that the needle will remain in the closed position, however it does not provide any structure defining how the needle sheath is sealed or locked. Odell teaches a locking mechanism that may be used to prevent a needle sheath from exposing the needle piercing element when the device is not is use. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the finger shield and needle sheath of Utterberg with the locking mechanism that locks the finger shield in the closed position once the finger shield has been rotated to the closed position; wherein the locking mechanism includes a protruding part on the finger shield and a recess configured to receive the protruding part such that when the finger shield is in the closed position, the recess holds the protruding part; wherein the recess exerts frictional force on the protruding part to prevent the finger shield from moving from the closed position to the open position as taught by Odell. Doing so would 
Regarding claims 13-15, Utterberg does not teach the cannulation device further comprising a locking mechanism that locks the finger shield in the closed position once the finger shield has been rotated to the closed position; wherein the locking mechanism includes a protruding part on the finger shield and a recess configured to receive the protruding part such that when the finger shield is in the closed position, the recess holds the protruding part; wherein the recess exerts frictional force on the protruding part to prevent the finger shield from moving from the closed position to the open position.
Odell teaches (figures 14-15) a needle sheath comprising a locking mechanism (112, 113) that locks the finger shield (38, 106) in the closed position (Fig 15) once the finger shield has been rotated to the closed position; wherein the locking mechanism includes a protruding part (112) on the finger shield (38, 106) and a recess (113) configured to receive the protruding part (112) such that when the finger shield is in the closed position (Fig 15), the recess holds the protruding part; wherein the recess exerts frictional force on the protruding part to prevent the finger shield from moving from the closed position to the open position (Col 11 lines 20-40).
Utterberg provides a seal to ensure that the needle will remain in the closed position, however it does not provide any structure defining how the needle sheath is sealed or locked. Odell teaches a locking mechanism that may be used to prevent a needle sheath from exposing the needle piercing element when the device is not is use. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the finger shield and needle sheath of Utterberg with the locking mechanism that locks the finger shield in the closed position once the finger shield has been rotated to the closed position; wherein the locking mechanism includes a 

Regarding claims 3, 6-7, 13, and 16-17, a second interpretation of Odell is used.
Regarding claims 3 and 6-7, Utterberg does not teach the needle protective sheath further comprising a locking mechanism that locks the finger shield in the closed position once the finger shield has been rotated to the closed position; wherein the locking mechanism includes at least one hook on at least one of the top wall or the bottom wall, and the at least one hook prevents the finger shield from moving front the closed position to the open position; wherein a hook is further disposed on each wall of the pair of side walls.  
Odell teaches (figures 16-17) a needle sheath comprising a locking mechanism (120, 124) that locks the finger shield (38, 106) in the closed position (Fig 17) once the finger shield has been rotated to the closed position; wherein the locking mechanism includes at least one hook (120) on at least one of the top wall (106) or the bottom wall, and the at least one hook (120) prevents the finger shield (38, 106) from moving front the closed position (Fig 17) to the open position(Fig 16; also see Col 11 lines 42-54); wherein a hook is further disposed on each wall of the pair of side walls (fig 27, protrusions 154 on side walls 103 a and 103 b are interpreted to be ‘hooks’ as these protrusions are securing finger shield 38,106 in place; see Col 14 lines 15 – 44 teaching that the protrusions on side walls 103a and 103b may be used as a locking mechanism with the hook 120 in other embodiments).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the finger shield and needle sheath of Utterberg with a locking mechanism that locks the finger shield in the closed position once the finger shield has been rotated to the closed position; wherein the locking mechanism includes at least one hook on at least one of the top wall or the bottom wall, and the at least one hook prevents the finger shield from moving front the closed position to the open position; wherein a hook is further disposed on each wall of the pair of side walls as taught by Odell. Doing so would provide another means of locking the shield in a secure position relative to the needle (Odell Col 11 lines 53-54).
Regarding claims 13 and 16-17, Utterberg does not teach the cannulation device further comprising a locking mechanism that locks the finger shield in the closed position once the finger shield has been rotated to the closed position; wherein the locking mechanism includes at least one hook on at least one of the top wall or the bottom wall, and the at least one hook prevents the finger shield from moving front the closed position to the open position; wherein a hook is further disposed on each wall of the pair of side walls.  
Odell teaches (figures 16-17) a needle sheath comprising a locking mechanism (120, 124) that locks the finger shield (38, 106) in the closed position (Fig 17) once the finger shield has been rotated to the closed position; wherein the locking mechanism includes at least one hook (120) on at least one of the top wall (106) or the bottom wall, and the at least one hook (120) prevents the finger shield (38, 106) from moving front the closed position (Fig 17) to the 
Utterberg provides a seal to ensure that the needle will remain in the closed position, however it does not provide any structure defining how the needle sheath is sealed or locked. Odell teaches a locking mechanism that may be used to prevent a needle sheath from exposing the needle piercing element when the device is not is use. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the finger shield and needle sheath of Utterberg with a locking mechanism that locks the finger shield in the closed position once the finger shield has been rotated to the closed position; wherein the locking mechanism includes at least one hook on at least one of the top wall or the bottom wall, and the at least one hook prevents the finger shield from moving front the closed position to the open position; wherein a hook is further disposed on each wall of the pair of side walls as taught by Odell. Doing so would provide another means of locking the shield in a secure position relative to the needle (Odell Col 11 lines 53-54).
Claims 3, 6, 8-9, 13, 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utterberg (US Patent 7591804) in view of Szabo (US Patent 5913846).
Regarding claims 3 and 6, Utterberg does not teach the needle protective sheath further comprising a locking mechanism that locks the finger shield in the closed position once the finger shield has been rotated to the closed position; wherein the locking mechanism includes at 
Szabo teaches (figures 5-7) a needle protective sheath (10) comprising a locking mechanism (see Col 5 lines 59-67, it is interpreted that the latched position is due to a ‘locking mechanism’ comprising elements 68 and 45) that locks the finger shield (36) in the closed position (Figs 6-7)  once the finger shield (36) has been rotated to the closed position; wherein the locking mechanism includes at least one hook (interpreting brace 68 as a ‘hook’ at it keeps the shield in a closed position) on at least one of the top wall or the bottom wall (Fig 6-7, 68 is on the bottom wall), and the at least one hook prevents the finger shield from moving from the closed position to the open position (Col 5 lines 59-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle protective sheath of Utterberg with a locking mechanism that locks the finger shield in the closed position once the finger shield has been rotated to the closed position; wherein the locking mechanism includes at least one hook on at least one of the top wall or the bottom wall, and the at least one hook prevents the finger shield from moving from the closed position to the open position as taught by Szabo. This combination would add the hook (Szabo 68) to the bottom wall of Utterberg (46). Doing so would provide another locking or latching mechanism to keep the shield in a closed position. 
Regarding claims 8 and 9, the combination of Utterberg and Szabo teaches all limitations mentioned above. The combination further teaches the needle protective sheath wherein at least one hook disposed on the bottom wall (68); wherein the finger shield (36) includes a hole (45) that envelopes the at least one hook (68) on the bottom wall when the finger shield (36) is in the closed position (Figs 6-7; also see Col 5 lines 59-67). In this 
Regarding claims 13 and 16, Utterberg does not teach the cannulation device further comprising a locking mechanism that locks the finger shield in the closed position once the finger shield has been rotated to the closed position; wherein the locking mechanism includes at least one hook on at least one of the top wall or the bottom wall, and the at least one hook prevents the finger shield from moving from the closed position to the open position.
Szabo teaches (figures 5-7) a needle protective sheath (10) comprising a locking mechanism (see Col 5 lines 59-67, it is interpreted that the latched position is due to a ‘locking mechanism’ comprising elements 68 and 45) that locks the finger shield (36) in the closed position (Figs 6-7)  once the finger shield (36) has been rotated to the closed position; wherein the locking mechanism includes at least one hook (interpreting brace 68 as a ‘hook’ at it keeps the shield in a closed position) on at least one of the top wall or the bottom wall (Fig 6-7, 68 is on the bottom wall), and the at least one hook prevents the finger shield from moving from the closed position to the open position (Col 5 lines 59-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle protective sheath of Utterberg with a locking mechanism that locks the finger shield in the closed position once the finger shield has been rotated to the closed position; wherein the locking mechanism includes at least one hook on at least one of the top wall or the bottom wall, and the at least one hook prevents the finger shield from moving from the closed position to the open position as taught by Szabo. This combination would add the hook (Szabo 68) to the bottom wall of Utterberg (46). Doing so would provide another locking or latching mechanism to keep the shield in a closed position. 
.
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utterberg (US Patent 7591804) in view of Odell (US Patent 5662617) as applied to claim 3 above, and further in view of Hutson (US Patent 6332467).
Regarding claim 10, the combination of Utterberg and Odell teach all limitations of claim 3 as mentioned above (in the first interpretation of Odell). The combination does not teach the needle protective sheath wherein the locking mechanism includes a protrusion extending from a surface of the finger shield, the protrusion being sized to fit into the front opening and exert frictional force on a rim of the front opening to thereby keep the finger shield in the closed position. 
Hutson teaches (Fig 2) a locking mechanism that includes a protrusion (38) extending from a surface, the protrusion being sized to fit into a front opening  (34) and exert frictional force on a rim of the front opening to thereby keep the device in the closed position (col 2 line 52 – Col 3 line 4).
Utterberg teaches that the finger shield is sealed when in the closed position. The combination of Utterberg and Odell teach that a protrusion (Odell Fig 14; 112) on the finger shield may be used to assist in locking/sealing the finger shield in the closed position (Odell Fig 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle protective sheath of Utterberg and Odell with a locking mechanism that includes a protrusion extending from a surface of the finger shield, the protrusion being sized to fit into the front opening and exert frictional force on a rim of the front opening to thereby keep the finger shield in the closed position as taught by Hutson. Doing so would provide another method to seal the device when it’s not in use. 
Regarding claim 20, the combination of Utterberg and Odell teach all limitations of claim 13 as mentioned above. The combination does not teach the cannulation device wherein the locking mechanism includes a protrusion extending from a surface of the finger shield, the protrusion being sized to fit into the front opening and exert frictional force on a rim of the front opening to thereby keep the finger shield in the closed position. 
Hutson teaches (Fig 2) a locking mechanism that includes a protrusion (38) extending from a surface, the protrusion being sized to fit into a front opening  (34) and exert frictional force on a rim of the front opening to thereby keep the device in the closed position (col 2 line 52 – Col 3 line 4).
Utterberg teaches that the finger shield is sealed when in the closed position. The combination of Utterberg and Odell teach that a protrusion (Odell Fig 14; 112) on the finger shield may be used to assist in locking/sealing the finger shield in the closed position (Odell Fig 15). Hutson teaches another known method of having a protrusion that is fitted against an opening to create a similar seal when the device is not in use. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle protective sheath of Utterberg and . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Irisawa (US Patent 5885249) teaches a syringe with a needle cap that may include various locking mechanisms to close the cap when the syringe is not in use. 
Woehr (US Patent Pub. 20080306451) teaches a hinged cap for a needle device with a locking mechanism that is used to secure the cap when the needle is not in use.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783